Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 10 are pending.

Claim objection
Claims 1, 3, 5 objected to because of the following informalities:  perhaps applicant should replace “a rotatable endless belt having a belt portion and air permeability" with – a rotatable endless belt having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/ are rejected under U.S.C. 103 as being unpatentable over Sato (JP 2001-071617) in view of Satake (JP 2014-166918).  
For claim 5: Sato discloses an image forming apparatus, fig. 1 comprising:
an image forming portion 3, 4 for forming an unfixed image on a recording material [0029];
a recording material feeding mechanism including (1) a rotatable endless belt 18 having a belt portion and (ii) an suction fan 24 provided inside said belt, figs. 1 and 4, 
wherein the recording material feeding mechanism feeds the recording material on which the unfixed image is formed by said image forming portion, while sucking and holding the recording material on said belt on a recording material feeding side of said belt [0029], figs. 1, 4;
an infrared irradiating portion 25 opposed to the belt portion of said belt 18 on the recording material feeding side, figs. 1, 4 said infrared irradiating portion having an infrared radiation member 25 for heating the image by irradiating the recording material fed while being sucked and held on said belt with infrared radiation [0029]; and
a controller 8, 36 for controlling operations of said recording material feeding mechanism 18, 24 and said infrared irradiating portion 25, 
a recording material sensor 22/ 38 provided in a recording material feeding passage on a side upstream of said recording material feeding mechanism with respect to a recording material feeding direction, figs. 1, 4; and
a controller for controlling operations of said recording material feeding mechanism and said infrared irradiating portion [0045], 
Sato is silent so as to the belt portion having air permeability, and that the suction fan imparting negative pressure, through said belt, for sucking and holding the recording material on said belt, and that the controller causes said suction fan to start an air sucking operation on the basis of a recording material detection signal by said recording material sensor, of a first recording material of an image forming job inputted in a state in which an air sucking operation of said air sucking portion is at rest.
Satake discloses that a belt portion 18 having air permeability 21, fig. 2, through said belt, for sucking and holding the recording material on said belt [0029], and that an suction fan 24 (a structure of the suction fan and an opening/ closing body) imparting negative pressure [0040, 0043], fig. 1, and that a controller 33, fig. 7 causes said suction fan to start an air sucking operation (initially the opening/ closing body 44 is fully closed [0057], thus, preventing air suction by the structure) on the basis of a recording material detection signal by said recording material sensor, therefore, the air sucking operation actually starts based on the signal from the control sensor 39, [0058] when the opening/ closing body 44 is open), of a first/ some recording material of an image forming job inputted in a state in which an air sucking operation of said air sucking portion is at rest (fan drive motor 32 and opening/ closing drive motor 45 are not ON (at rest) until controller 33 sends an instruction based on the signal from the control sensor 39, [0043, 0049, 0057-0058].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Sato, so as to have the belt portion having air permeability, and that the controller causes the air suction portion to start an air sucking operation on the basis of a recording material detection signal, of a first recording material of an image forming job inputted in a state in which an air sucking operation of said air sucking portion is at rest, as taught by Satake, in order to obtain optimum paper conveying apparatus, (Abstract).

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Claims 1, 3, 5 were objected to because claim language “a rotatable endless belt having a belt portion and air permeability" is not clear. It is not clear how structural member “a rotatable endless belt” having a structural “a belt portion” relates to material property “air permeability”, therefore, objections to claims 1, 3, 5 stay.
Furthermore, Applicant argues that “Satake is silent regarding that the controller causes the suction fan to start an air sucking operation on the basis of a recording material detection signal by the recording material sensor. Further, Satake clearly discloses that when receiving an instruction to start sheet passing from the receiving unit 47, the controller 33 outputs a control signal to the fan driving motor 32 to activate the fan 24.”
Examiner respectfully disagrees because, when a suction fan device viewed as a structure, than, the actual air suction operation of the structure is started when the signal received from the sensor.

Allowable Subject Matter
Claims 1-4, 6-10 would be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852